Beasley, Judge,
concurring specially.
I concur fully in the opinion. It should be pointed out, however, that appellant could have avoided the substantial costs and delay, as well as all the ramifications of the appellate court’s involvement at this stage, which are occasioned by immediately appealing rather than simply moving the court to amend its order to include or make the findings required by OCGA § 9-11-52 (a). That very code section, which appellant complains was not complied with, provides an expe*169dient trial court level remedy in subsection (b).1 Had it been followed, a final decision could have been rendered now in this case. Such is the goal, and in order to reach it, it is in the best interests of both the parties and the courts when the objective of speedy resolution is served.
Decided March 13, 1987.
Charles L. Day, for appellant.
T. Jefferson Moore, Jr., for appellee.
Here the judgment was filed July 23 and the notice of appeal August 20. The 18-page record was docketed in this Court on September 9. The sole enumeration is the failure to make written findings of fact and conclusions of law. Briefing and oral argument periods consumed more time, and now the case is remanded, eight months later. By the time it is ripe for our review and decision on the merits, it will be many more months. Hopefully, the delay in seeking the amplified judgment will not have resulted in a problem of recollection such that a new trial would be required.
This useless shuffling of cases back and forth, which accomplishes nothing of value but instead uses limited resources of time, money, and attention, may now have been stopped. See Ga. L. 1987, p._ (H.B. 657, effective July 1, 1987).

 Of course, if the trial court refuses to amend, that would be a valid ground for appeal.